Title: Editorial Note on Franklin’s Accounts
From: 
To: 


          The following accounts, identified in earlier volumes, continue to apply to the current period: VI and VII (XXIII, 21); XVII (XXVI, 3); XIX and XXII (XXVIII, 3–4); XXV, XXVII (XXXII, 3–4); XXX (XXXVI, 3); XXXI (XXXVIII, 3). We offer here a summary of entries that have not found a place elsewhere in our annotation but provide insights into Franklin’s private and public life.
          Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3). M. Durandy, from whom the Franklins were now leasing horses, had evidently been engaged in the summer of 1783, when Franklin bought a carriage. His first two bills were paid on September 25 and January 19. William Temple Franklin received 1,200 l.t. on December 30. On February 13 the Paris banking firm of Tourton & Ravel was paid 960 l.t.; next to this entry Franklin wrote “Bourdeaux wine”.
          Account XXV (Account of Postage and Errands, XXXII, 3). Franklin’s secretary Jean L’Air de Lamotte continued to keep these records during the months covered by this volume. They include the monthly accounts submitted by the postman Berthelot and reflect the errands (unspecified) performed by Bonnefoÿ, Franklin’s domestic. There is also a payment on November 21 of 1 l.t. 4 s. to the Duke of Manchester’s commissionnaire, and on March 4 a certain Memain ran errands in Paris. On December 27, L’Air de Lamotte himself was dispatched on an errand of great importance: delivering Franklin’s dispatches to Captain Joshua Barney in Le Havre. L’Air de Lamotte submitted a memorandum of his expenses for the six-day journey, which totaled 272 l.t. In addition to the usual costs of renting a cabriolet and post horses, with their accoutrements, he was obliged to pay for repairs to the carriage and hire extra horses on account of the severe weather. The postage accounts mainly reflect the unspecified activities of the Franklin household, but they occasionally include

letters for others. On September 21 L’Air de Lamotte accepted letters addressed to Jonathan Williams, Jr., who was staying in Saint-Germain. On October 13 he received a letter directed to Colonel Jeremiah Wadsworth. On November 15 he recorded 2 l.t. 2 s. received from the Jays for the carriage of letters, doubtless from the time they lived at the Hôtel Valentinois. He sent a letter on behalf of John Paul Jones on January 14.
          Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4). On October 28 Franklin, William Temple Franklin, and L’Air de Lamotte received their salaries. Franklin received 14,583 l.t. 6 s. 8 d., Temple received 1,811 l.t. 5 s., and L’Air de Lamotte received 420 l.t. Temple received another quarter’s salary on January 12. L’Air de Lamotte was paid the postage expenses he itemized in Account XXV on November 11 and December 10. Dumas’ draft for his salary was paid on November 10. John Bondfield’s bills of 1,000 l.t. and 670 l.t. 12 s. were paid on January 14 and February 29, respectively. The largest expenditure was the payment on December 10 of 237,200 l.t. for bills of exchange drawn on the American commissioners for interest.
          Account XXX (Franklin’s Account with Congress, XXXVI, 3). On January 1 Franklin paid 282 l.t. in New Year’s gratifications to the ministers’ servants and others at Versailles. He was also credited with a 99 l.t. outlay for newspapers and periodicals sent to Congress during 1784.
          
          Account XXXI (Jacques Finck’s Accounts of Household Expenditures, XXXVIII, 3) is complete through the end of January, when Finck’s arrangement with Franklin changed and he no longer itemized monthly expenses. The food items include the customary array of meats, fish, fruit, and vegetables, including 50 dozen oysters for a dinner in November. On October 24 the maître d’hôtel purchased lacquer as well as pigments in green, amber, Prussian blue, carmine, and vermilion; we assume that painting was being done. In November he paid 48 l.t. 10 s. to the maréchaussée of the Marais. In January, Finck paid the wet cooper’s account for extending the stovepipe in the print shop. He laid in stores of coal in September, November, December, and January. On January 14 he purchased ingredients for a tisane. The Jay family’s stay in the Valentinois is reflected in two “extraordinary” expenses: in October Finck purchased 12 blue porcelain dishes and four bowls worth 29 l.t. to replace the ones belonging to Sarah Jay that had been broken, and in November he replaced two of her place settings, said to have been lost.
          Finally, we describe an account that is not Benjamin Franklin’s but reflects the life of his household: Sarah Jay’s account with William Temple Franklin for the Jay family’s expenses incurred between September and November (one page, Columbia University Library). It acknowledges responsibility for half the household expenses for September and October and lists sums that were lent or paid on the family’s behalf: 6 l.t. “for the subscription for a medal”, 111 l.t. 4 s. for three months of fencing lessons (presumably for Peter Munro), 72 l.t. that Munro had borrowed from L’Air de Lamotte, and 60 l.t. that Temple paid on November 4 on account of “Abbe” (a slave who had run away). From the subtotal Sarah Jay deducted the 1,200 l.t.

that she had paid to Temple on October 9, and on December 19 she recorded that she wrote an order to L’Air de Lamotte on Ferdinand Grand for the balance, 1,270 l.t. 6 s. 3 d.
        